             Case 3:19-cv-00180-LPR Document 43 Filed 03/08/21 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF ARKANSAS
                                      NORTHERN DIVISION

    HENRY LEE GRICE, JR.                                                              PLAINTIFF


    v.                                   Case No. 3:19-cv-00180-LPR


    MARVIN LEFLORE, et al.                                                        DEFENDANTS

                                                      ORDER

           On February 9, 2021, the Court entered an Order granting Defendants’ Motion to Dismiss

Mr. Grice’s civil RICO claim without prejudice.1 The Court also dismissed Mr. Grice’s conspiracy

and state law claims without prejudice.2 The Court then noted that Separate Defendant Quala

Services LLC had not yet appeared in the case. The Court directed “Mr. Grice to, within fourteen

(14) days from the date of this Order, submit evidence showing that Quala has been served.”3 The

Court warned Mr. Grice that if he failed to heed the Court’s instruction, “the Court may dismiss

the claims against Quala under Federal Rule of Civil Procedure 4(m).”4

           More than fourteen days have passed. Mr. Grice has not submitted any evidence showing

that Quala was served. In fact, Mr. Grice has not responded to the Court’s instruction at all. Under

Federal Rule of Civil Procedure 4(m), the Court may dismiss a defendant “on its own after notice

to the plaintiff” if the defendant “is not served within 90 days after the complaint is filed.” Notice

has been given by this Court. The Court has nothing to suggest that Quala was served at all, let

alone within 90 days of the filing of the Complaint.



1
     Order Granting Defs.’ Mot. to Dismiss (Doc. 38) at 12.
2
     Id.
3
     Id.
4
     Id.
         Case 3:19-cv-00180-LPR Document 43 Filed 03/08/21 Page 2 of 2




      IT IS THEREFORE ORDERED that Quala Services LLC is DISMISSED WITHOUT

PREJUDICE from this case. A corresponding Judgment will be entered.

      IT IS SO ORDERED this 8th day of March 2021.



                                                ________________________________
                                                LEE P. RUDOFSKY
                                                UNITED STATES DISTRICT COURT




                                            2
